

Exhibit 10.A


Mentor Graphics Corporation
2010 Omnibus Incentive Plan


Article 1. Establishment, Purpose, and Duration


1.1    Establishment. Mentor Graphics Corporation, an Oregon corporation
(hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as the Mentor Graphics Corporation 2010 Omnibus
Incentive Plan (hereinafter referred to as the “Plan”), as set forth in this
document. This Plan permits the issuance of Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Deferred Stock Units, Performance Shares, Performance Units,
Cash-Based Awards and Other Stock-Based Awards. This Plan shall become effective
upon stockholder approval and shall remain in effect as provided in Section 1.3
hereof.
 
1.2    Purpose of this Plan. The purpose of this Plan is to provide a means
whereby Employees, Non-employee Directors, and Third Party Service Providers of
the Company develop a sense of proprietorship and personal involvement in the
development and financial success of the Company, and to encourage them to
devote their best efforts to the business of the Company, thereby advancing the
interests of the Company and its stockholders. A further purpose of this Plan is
to provide a means through which the Company may attract and retain able
individuals to become Employees, Non-employee Directors or Third Party Service
Providers of the Company. This Plan is intended to provide a means whereby those
individuals upon whom the responsibilities of the successful administration and
management of the Company are of importance can acquire and maintain stock
ownership, thereby strengthening their concern for the welfare of the Company.
 
1.3    Duration of this Plan. Unless sooner terminated as provided herein, this
Plan shall terminate on March 10, 2020; provided, however, that the term of this
Plan shall be extended for ten years following any action by the Board approving
an increase in the number of Shares available for issuance under the Plan, which
action is subsequently approved within 12 months by the stockholders. After this
Plan is terminated, no Awards may be granted but Awards previously granted shall
remain outstanding in accordance with their applicable terms and conditions and
this Plan’s terms and conditions.


Article 2. Definitions


Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.
 
2.1    “Affiliate” shall mean any corporation or other entity (including, but
not limited to, a partnership or a limited liability company) that is affiliated
with the Company through an interest of more than fifty percent (50%) by reason
of stock or equity ownership or otherwise, and is designated as an Affiliate for
purposes of this Plan by the Committee.
 
2.2    “Annual Award Limit” or “Annual Award Limits” have the meaning set forth
in Section 4.3.
 
2.3    “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Deferred Stock Units, Performance
Shares, Performance Units, Cash-Based Awards or Other Stock-Based Awards, in
each case subject to the terms of this Plan.
 
2.4    “Award Agreement” means either (i) a written or electronic agreement
entered into by the Company and a Participant setting forth the terms and
provisions applicable to an Award granted under this Plan, including any
amendment or modification thereof, or (ii) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof. The Committee may
modify the Company’s Award process from time to time in its sole discretion,
including by providing for the use of electronic, internet or other non-paper
Award Agreements, and the use of electronic, internet or other non-paper means
for the acceptance thereof and actions thereunder by a Participant.
 
2.5    “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.


2.6    “Board” or “Board of Directors” means the Board of Directors of
the Company.


2.7    “Cash-Based Awards” means an Award, denominated in cash, granted to a
Participant as described in Article 10.
 





--------------------------------------------------------------------------------




2.8    “Change of Control” means a situation where any of the following events
occur:
 
(a)    Acquisition of Stock by Third Party. The acquisition by any Person of
Beneficial Ownership of 40% or more of either the then-outstanding shares of
common stock of the Company or the Outstanding Voting Securities; provided,
however, that, for purposes of this Section 2.8(a), the following acquisitions
shall not constitute a Change of Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, or (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary of the Company;


(b)    Change in Board of Directors. Individuals who, as of the Grant Date of an
Award, constitute the Board, and any new director whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two thirds of the directors then still in office who were directors on
the Grant Date or whose election or nomination for election was previously so
approved (collectively, the “Continuing Directors”), cease for any reason to
constitute at least a majority of the members of the Board;


(c)    Corporate Transactions. The effective date of a reorganization, merger or
consolidation of the Company (a “Business Combination”), in each case, unless
immediately following such Business Combination: (i) all or substantially all of
the Persons who were Beneficial Owners of Outstanding Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 51% of the combined voting power of the then outstanding
securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction either owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Voting Securities; (ii) no Person (excluding any corporation resulting from such
Business Combination) is the Beneficial Owner, directly or indirectly, of 40% or
more of the combined voting power of the then outstanding securities entitled to
vote generally in the election of directors of such corporation except to the
extent that such ownership existed prior to such Business Combination; and (iii)
at least a majority of the board of directors of the corporation resulting from
such Business Combination were Continuing Directors at the time of the execution
of the initial agreement, or of the action of the Board, providing for such
Business Combination;


(d)    Liquidation. The approval by the shareholders of the Company of a
complete liquidation of the Company or an agreement or series of agreements for
the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than factoring the Company’s current receivables or
escrows due (or, if such approval is not required, the decision by the Board to
proceed with such a liquidation, sale or disposition in one transaction or a
series of related transactions); or


(e)    Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar or successor item on any similar or successor
schedule or form) promulgated under the Exchange Act (as defined below), whether
or not the Company is then subject to such reporting requirement.


2.9    “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations and any successor or
similar provision.
 
2.10    “Committee” means the Compensation Committee of the Board or another
committee appointed by the Board to administer the Plan. Each member of the
Compensation Committee or any other such committee must be an “independent
director” under NASDAQ rules, an “outside director” for purposes of Code Section
162(m), and a “non-employee director” under Rule 16b-3(b)(3) under the Exchange
Act, as such requirements may change from time to time.
 
2.11    “Company” means Mentor Graphics Corporation, an Oregon corporation, and
any successor thereto as provided in Article 19 herein.
 
2.12    “Covered Employee” means any Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m), and who is designated, either as
an individual Employee or class of Employees, by the Committee within the
shorter of (i) ninety (90) days after the beginning of the Performance Period,
or (ii) twenty-five percent (25%) of the Performance Period has elapsed, as a
“Covered Employee” under this Plan for such applicable Performance Period.
 
2.13    “Deferred Stock Unit” means an Award granted to a Participant pursuant
to Article 8 giving the Participant a contractual right to receive a stated
number of Shares or, if provided by the Committee on the Grant Date, cash equal
to the Fair Market Value of such Shares, under the Plan at the end of a
specified period of time or upon the occurrence of a specified event.


2.14    “Director” means any individual who is a member of the Board of
Directors of the Company.
 





--------------------------------------------------------------------------------




2.15    “Employee” means any individual performing services for the Company, an
Affiliate, or a Subsidiary and designated as an employee of the Company, the
Affiliate, or the Subsidiary on the payroll records. An Employee shall not
include any individual during any period he or she is classified or treated by
the Company, Affiliate, or Subsidiary as a contingent worker, independent
contractor, consultant, or any employee of a franchise, master distributor,
employment, consulting, or temporary agency or any other entity other than the
Company, Affiliate, or Subsidiary, without regard to whether such individual is
subsequently determined to have been, or is subsequently retroactively
reclassified as a employee of the Company, Affiliate, or Subsidiary during such
period. An individual shall not cease to be an Employee in the case of (i) any
leave of absence approved by the Company for purposes protected under law
including, without limitation, medical leave, leave to care for a family member,
maternity- paternity- or adoptive leave, leave for military service or leave to
participate in mandatory legal process or (ii) transfers or Company-initiated
relocations between locations of the Company or between the Company, any
Affiliates, or any Subsidiaries. For purposes of Incentive Stock Options, no
such leave may exceed three (3) months, unless reemployment upon expiration of
such leave is guaranteed by statute or contract. If reemployment upon expiration
of a leave of absence approved by the Company is not so guaranteed, then three
(3) months following the commencement of such leave, any Incentive Stock Option
held by a Participant shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Nonqualified Stock Option. Neither
service as a Director nor payment of a director’s fee by the Company shall be
sufficient to constitute “employment” by the Company.
 
2.16    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.
 
2.17    “Fair Market Value” or “FMV” means
 
(a)    A price of a Share that is based on the opening, closing, actual, high,
low, or average selling prices of a Share reported on any established stock
exchange or national market system including without limitation the New York
Stock Exchange and the National Market System of the National Association of
Securities Dealers, Inc. Automated Quotation System on the applicable date, the
preceding trading day, the next succeeding trading day, or an average of trading
days, as determined by the Committee in its discretion. Unless the Committee
determines otherwise, Fair Market Value on any day shall be deemed to be equal
to the closing price of a Share of the Company’s common stock on NASDAQ on that
day or, if that day is not a trading day, on the prior trading day.
 
(b)    If Shares are regularly quoted by a recognized securities dealer but
selling prices are not reported, the mean between the high bid and low asked
prices for a Share on the day of determination or, if that day is not a trading
day, the last market trading day prior to the day of determination, as reported
in The Wall Street Journal or such other source as the Committee deems reliable.
 
(c)    In the event Shares are not publicly traded at the time a determination
of their value is required to be made hereunder, the price of a Share as
determined by the Committee in such manner as it deems appropriate.
 
2.18    “Grant Date” means the date an Award is granted to a Participant
pursuant to the Plan.
 
2.19    “Grant Price” means the price established at the time of grant of an SAR
pursuant to Article 7, used to determine whether there is any payment due upon
exercise of the SAR.
 
2.20    “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 to an Employee and that is designated as an
Incentive Stock Option and that is intended to meet the requirements of Code
Section 422, or any successor provision.
 
2.21    “Non-employee Director” means a Director who is not an Employee.
 
2.22    “Nonqualified Stock Option” or “NQSO” means an Option that is not
intended to meet the requirements of Code Section 422, or that otherwise does
not meet such requirements.
 
2.23    “Option” means an Incentive Stock Option or a Nonqualified Stock Option,
as described in Article 6.
 
2.24    “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
 
2.25    “Other Stock-Based Award” means an equity-based or equity-related Award
not otherwise described by the terms of this Plan, granted pursuant to Article
10.


2.26    “Outstanding Voting Securities” shall mean the combined voting power of
the then-outstanding voting securities of the Company entitled to vote generally
in the election of directors.
 
2.27    “Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.





--------------------------------------------------------------------------------




 
2.28    “Performance-Based Compensation” means compensation under an Award that
is intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan is intended nor shall be construed to mean that
an Award which does not satisfy the requirements for performance-based
compensation under Code Section 162(m) does not constitute performance-based
compensation for other purposes, including Code Section 409A.
 
2.29    “Performance Measures” means measures, as described in Article 12, on
which the performance goals are based and which are approved by the Company’s
stockholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.
 
2.30    “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.
 
2.31    “Performance Share” means an Award under Article 9 and subject to the
terms of this Plan, denominated in Shares, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance goals, as described in Article 12, have been achieved.
 
2.32    “Performance Unit” means an Award under Article 9 and subject to the
terms of this Plan, denominated in units, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance goals, as described in Article 12, have been achieved.
 
2.33    “Period of Restriction” means the period, if any, when Restricted Stock,
Restricted Stock Units or Deferred Stock Units are subject to a substantial risk
of forfeiture (based on the passage of time, the achievement of performance
goals, or upon the occurrence of other events as determined by the Committee, in
its discretion), as provided in Article 8.
 
2.34    “Person” shall have the meaning ascribed to such term in Section 3(a)
(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including
a “group” as defined in Section 13(d) thereof.
 
2.35    “Plan” means the Mentor Graphics Corporation 2010 Omnibus Incentive
Plan.
 
2.36    “Plan Year” means the Company’s fiscal year that begins February 1 and
ends January 31.
 
2.37     “Prior Plans” means the Mentor Graphics Corporation 1982 Stock Option
Plan, the Mentor Graphics Corporation Nonqualified Stock Option Plan, the Mentor
Graphics Corporation 1986 Stock Plan and the Mentor Graphics Corporation 1987
Non-Employee Directors’ Stock Plan.
 
2.38     “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8 under which Shares are actually issued to the Participant on the Grant
Date, subject to forfeiture or repurchase during the Period of Restriction.
 
2.39    “Restricted Stock Unit” means an Award granted to a Participant pursuant
to Article 8, except no Shares are actually issued to the Participant on the
Grant Date.
 
2.40    “Share” means a share of common stock of the Company.
 
2.41     “Stock Appreciation Right” or “SAR” means an Award, designated as an
SAR, pursuant to the terms of Article 7.
 
2.42    “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, an
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.
 
2.43    “Third Party Service Provider” means any consultant, agent, advisor, or
independent contractor who is a natural person and who renders services to the
Company, a Subsidiary, or an Affiliate that (a) are not in connection with the
offer and sale of the Company’s securities in a capital raising transaction, and
(b) do not directly or indirectly promote or maintain a market for the Company’s
securities.


Article 3. Administration
 
3.1    General. The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Directors shall be entitled to rely upon the advice, opinions, or valuations





--------------------------------------------------------------------------------




of any such individuals. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.
 
3.2    Authority of the Committee. Subject to any express limitations set forth
in the Plan, including, without limitation, the requirements to obtain
stockholder approval, the Committee shall have full and exclusive discretionary
power and authority to take such actions as it deems necessary and advisable
with respect to the administration of the Plan including, but not limited to,
the following:
 
(a)    To determine from time to time which of the persons eligible under the
Plan shall be granted Awards, when and how each Award shall be granted, what
type or combination of types of Awards shall be granted, the provisions of each
Award granted (which need not be identical), including the time or times when a
person shall be permitted to receive Shares pursuant to an Award;
 
(b)    To construe and interpret the Plan and Awards granted under it, and to
establish, amend, and revoke rules and regulations for its administration. The
Committee, in the exercise of this power, may correct any defect, omission, or
inconsistency in the Plan or in an Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective;
 
(c)    To approve forms of Award Agreements for use under the Plan;
 
(d)    To determine Fair Market Value of a Share in accordance with Section 2.17
of the Plan;
 
(e)    To amend the Plan or any Award Agreement as provided in the Plan;
 
(f)    To adopt sub-plans and/or special provisions applicable to Awards
regulated by the laws of a jurisdiction other than and outside of the United
States. Such sub-plans and/or special provisions may take precedence over other
provisions of the Plan, but unless otherwise superseded by the terms of such
sub-plans and/or special provisions, the provisions of the Plan shall govern;
 
(g)    To authorize any person to execute on behalf of the Company any
instrument required to grant an Award previously granted by the Committee;
 
(h)    To determine whether Awards will be settled in Shares, cash, or in any
combination;
 
(i)    To determine whether Awards will be adjusted for dividend equivalents,
meaning a credit, made at the discretion of the Committee, to the account of a
Participant in an amount equal to the cash dividends paid on one Share for each
Share represented by an Award held by such Participant;
 
(j)    To establish a program whereby Participants designated by the Committee
may reduce compensation otherwise payable in cash in exchange for Awards under
the Plan;
 
(k)    Subject to Section 17.1(b), to authorize a program permitting eligible
Participants to surrender outstanding Awards in exchange for newly granted
Awards;
 
(l)    To impose such restrictions, conditions, or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares, including, without
limitation, (i) restrictions under an insider trading policy and
(ii) restrictions as to the use of a specified brokerage firm for such resales
or other transfers; and
 
(m)    To provide, either at the time an Award is granted or by subsequent
action, that an Award shall contain as a term thereof, a right, either in tandem
with the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Company, a number of Shares, cash
or a combination thereof, the amount of which is determined by reference to the
value of Shares.
 
Article 4. Shares Subject to this Plan and Maximum Awards
 
4.1    Number of Shares Authorized and Available for Awards. Subject to
adjustment as provided in Section 4.4 of the Plan, the maximum number of Shares
authorized and available for issuance under the Plan shall be 15,700,000 plus
the number of Shares subject to outstanding stock options or restricted stock
units under the Prior Plans as of the date of stockholder approval of this Plan
that thereafter expire or terminate without issuance of the Shares. In
connection with approving this Plan, the Board of Directors has approved a
resolution that, effective upon receipt of stockholder approval of this Plan,
any Shares available for issuance under the Prior Plans that are not subject to
outstanding awards under the Prior Plans will no longer be available for
issuance under the Prior Plans.
 
4.2    Shares Available for Issuance. Shares covered by an Award shall be
counted as used only to the extent they are issued. Any Shares related to Awards
under this Plan or under Prior Plans that terminate by expiration, forfeiture
(including through repurchase





--------------------------------------------------------------------------------




of the Shares at original cost), cancellation, or otherwise without the issuance
of the Shares, or are settled in cash in lieu of Shares, or are exchanged with
the Committee’s permission, prior to the issuance of Shares, for Awards not
involving Shares, shall be available again for grant under this Plan. In
addition, any Shares that are not issued or delivered as a result of the net
settlement of an outstanding SAR or Option under this Plan or Prior Plans, and
any Shares withheld or used to pay the Option Price or withholding taxes related
to an outstanding Award under this Plan or Prior Plans, shall be available again
for grant under this Plan. Cash-Based Awards, Performance Units and any other
Awards that are not settled by issuance of Shares shall not reduce the Shares
available for issuance under the Plan.
 
4.3    Annual Award Limits. No Participant may be granted Options or SARs under
the Plan for more than an aggregate of 1,000,000 Shares in a Plan Year, as may
be adjusted pursuant to Section 4.4. The maximum dollar amount payable under all
Performance Unit Awards and Cash-Based Awards that are intended to qualify as
Performance-Based Compensation plus the maximum value of Shares under all
Performance Share Awards and Other Stock-Based Awards that are intended to
qualify as Performance-Based Compensation, in the aggregate, granted to any one
Participant in any one Plan Year shall not exceed $5,000,000; for this purpose,
the value of Shares shall be the FMV of the Shares on the Grant Date of the
applicable Award.
 
4.4    Adjustments in Authorized Shares. Adjustment in authorized Shares
available for issuance under the Plan or under an outstanding Award and
adjustments in Annual Award Limits shall be subject to the following provisions:
 
(a)    In the event of any corporate event or transaction (including, but not
limited to, a change in the Shares of the Company or the capitalization of the
Company) such as a merger, consolidation, reorganization, recapitalization,
separation, partial or complete liquidation, stock dividend, stock split,
reverse stock split, split up, spin-off, or other distribution of stock or
property of the Company, combination of Shares, exchange of Shares, dividend in
kind, or other like change in capital structure, number of outstanding Shares or
distribution (other than normal cash dividends) to stockholders of the Company,
or any similar corporate event or transaction, the Committee, in order to
prevent dilution or enlargement of Participants’ rights under this Plan, shall
substitute or adjust, as applicable, the number and kind of Shares that may be
issued under this Plan or under particular forms of Awards, the number and kind
of Shares subject to outstanding Awards, the Option Price or Grant Price
applicable to outstanding Awards, the Annual Award Limits, and other value
determinations applicable to outstanding Awards; provided that the Committee, in
its sole discretion, shall determine the methodology or manner of making such
substitution or adjustment. The Committee, in its sole discretion, may also make
appropriate adjustments in the terms of any Awards under this Plan to reflect
such changes or distributions and may modify any other terms of outstanding
Awards, including modifications of performance goals and changes in the length
of Performance Periods.
 
(b)    The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under this Plan.
 
(c)    Subject to the provisions of Article 17 and notwithstanding anything else
herein to the contrary, without affecting the number of Shares reserved or
available hereunder, the Committee may authorize the issuance or assumption of
benefits either under this Plan or outside of this Plan in connection with any
merger, consolidation, acquisition of property or stock, or reorganization upon
such terms and conditions as it may deem appropriate, subject to compliance with
the rules under Code Sections 422, 424 and 409A, as and where applicable.


Article 5. Eligibility and Participation


5.1    Eligibility. Individuals eligible to participate in this Plan include all
Employees, Non-employee Directors, and Third Party Service Providers.
 
5.2    Actual Participation. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all eligible individuals, those
individuals to whom Awards shall be granted and shall determine, in its sole
discretion, the nature of, any and all terms permissible by law, and the amount
of each Award.


Article 6. Stock Options
 
6.1    Grant of Options. Subject to the terms and provisions of this Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee, in
its sole discretion.
 
6.2    Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
this Plan. The Award Agreement also shall specify whether the Option is intended
to be an ISO or an NQSO.
 





--------------------------------------------------------------------------------




6.3    Option Price. The Option Price for each grant of an Option under this
Plan shall be determined by the Committee in its sole discretion and shall be
specified in the Award Agreement; provided, however, the Option Price must be at
least equal to one hundred percent (100%) of the FMV of a Share as of the
Option’s Grant Date.
 
6.4    Term of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
date of its grant.
 
6.5    Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.
 
6.6    Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form and using a means specified or accepted by the Committee, or
by complying with any alternative procedures which may be authorized by the
Committee, setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for the Shares. A condition of
the issuance of the Shares as to which an Option shall be exercised shall be the
payment of the Option Price, as specified in the Award Agreement. The Option
Price of any exercised Option shall be payable to the Company in accordance with
one of the following methods:
 
(a)    in cash or its equivalent;
 
(b)    by tendering (either by actual delivery or attestation) previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the Option Price;
 
(c)    by a cashless (broker-assisted) exercise;
 
(d)    by any combination of (a), (b) and (c); or
 
(e)    any other method approved or accepted by the Committee in its sole
discretion.
 
        Subject to any governing rules or regulations, as soon as practicable
after receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s). Unless otherwise determined by the
Committee, all payments under all of the methods indicated above shall be paid
in United States dollars or Shares, as applicable.
 
6.7    Special Rules Regarding ISOs. Notwithstanding any provision of the Plan
to the contrary, an ISO granted to a Participant shall be subject to the
following rules:
 
(a)    Special ISO Definitions:


(i)    “Parent Corporation” shall mean as of any applicable date a corporation
in respect of the Company that is a parent corporation within the meaning of
Code Section 424(e).


(ii)    “ISO Subsidiary” shall mean as of any applicable date any corporation in
respect of the Company that is a subsidiary corporation within the meaning of
Code Section 424(f).


(iii)    A “10% Owner” is an individual who owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or its Parent Corporation or any ISO Subsidiary.
 
(b)    Eligible employees. ISOs may be granted solely to eligible Employees of
the Company, Parent Corporation, or ISO Subsidiary (as permitted under Code
Sections 422 and 424).
 
(c)    Specified as an ISO. The Award Agreement evidencing the grant of an ISO
shall specify that such grant is intended to be an ISO.
 
(d)    Option price. The Option Price of an ISO granted under the Plan shall be
determined by the Committee in its sole discretion and shall be specified in the
Award Agreement; provided, however, the Option Price must at least equal one
hundred percent (100%) of the Fair Market Value of a Share as of the ISO’s Grant
Date (in the case of a 10% owner, the Option Price may not be not less than 110%
of such Fair Market Value).
 





--------------------------------------------------------------------------------




(e)    Right to exercise. Any ISO granted to a Participant under the Plan shall
be exercisable during his or her lifetime solely by such Participant or, in the
event of the Participant’s death, by his estate or heirs (as permitted under
Code Section 422(b)(5)).
 
(f)    Exercise period. The period during which a Participant may exercise an
ISO shall not exceed ten (10) years (five (5) years in the case of a Participant
who is a 10% Owner) from the date on which the ISO was granted.
 
(g)    Dollar limitation. To the extent that the aggregate Fair Market Value of
(a) the Shares with respect to which Options designated as Incentive Stock
Options plus (b) the shares of stock of the Company, Parent Corporation, and any
ISO Subsidiary with respect to which other Incentive Stock Options are
exercisable for the first time by a holder of an ISO during any calendar year
under all plans of the Company and any Affiliate and Subsidiary exceeds
$100,000, such Options shall be treated as Nonqualified Stock Options. For
purposes of the preceding sentence, (a) Options shall be taken into account in
the order in which they were granted, and (b) the Fair Market Value of the
Shares shall be determined as of the time the Incentive Stock Options were
granted.
 
(h)    Notification of disqualifying disposition. If any Participant shall make
any disposition of Shares issued pursuant to the exercise of an ISO, such
Participant shall notify the Company of such disposition within thirty (30) days
thereof. The Company shall use such information to determine whether a
disqualifying disposition as described in Code Section 421(b) has occurred.
 
(i)    Transferability. No ISO granted under this Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution (as permitted under Code Section 422(b)
(5)); provided, however, at the discretion of the Committee, an ISO may be
transferred to a grantor trust under which the Participant making the transfer
is the sole beneficiary.




Article 7. Stock Appreciation Rights


7.1    Grant of SARs. Subject to the terms and conditions of this Plan, SARs may
be awarded to Participants at any time and from time to time as shall be
determined by the Committee. Subject to the terms and conditions of this Plan,
the Committee shall have complete discretion in determining the number of SARs
granted to each Participant and, consistent with the provisions of this Plan, in
determining the terms and conditions pertaining to such SARs.
 
7.2    Grant Price. The Grant Price for each grant of an SAR shall be determined
by the Committee and shall be specified in the Award Agreement; provided,
however, the Grant Price must be at least equal to one hundred percent (100%) of
the FMV of a Share as of the Grant Date.
 
7.3    SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the term of the SAR, and such other
provisions as the Committee shall determine.
 
7.4    Term of SAR. The term of an SAR granted under this Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant.
 
7.5    Exercise of SARs. SARs may be exercised upon whatever terms and
conditions the Committee, in its sole discretion, imposes.


7.6    Settlement of SARs. Upon the exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
 
(a)    the excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price; by
 
(b)    the number of Shares with respect to which the SAR is exercised.
 
7.7    Form of Payment. Payment, if any, with respect to an SAR settled in
accordance with Section 7.6 of the Plan shall be made in accordance with the
terms of the applicable Award Agreement, in cash, Shares, or a combination
thereof, as the Committee determines.
 
7.8    Other Restrictions. The Committee shall impose such other conditions or
restrictions on any Shares received upon exercise of an SAR granted pursuant to
this Plan as it may deem advisable or desirable. These restrictions may include,
but shall not be limited to, a requirement that the Participant hold the Shares
received upon exercise of an SAR for a specified period of time.







--------------------------------------------------------------------------------




Article 8. Restricted Stock, Restricted Stock Units and Deferred Stock Units
 
8.1    Grant of Restricted Stock, Restricted Stock Units or Deferred Stock
Units. Subject to the terms and provisions of this Plan, the Committee, at any
time and from time to time, may award Shares of Restricted Stock, Restricted
Stock Units and/or Deferred Stock Units to Participants in such amounts as the
Committee shall determine. Restricted Stock Units shall be similar to Restricted
Stock except that no Shares are actually issued to the Participant until the
Period of Restriction has expired and any other performance-based or other
vesting conditions have been satisfied. Deferred Stock Units shall be similar to
Restricted Stock Units except that the issuance of Shares shall be further
delayed after vesting as specified under the terms of the Award.
 
8.2    Restricted Stock, Restricted Stock Unit or Deferred Stock Unit Agreement.
Each Restricted Stock, Restricted Stock Unit and/or Deferred Stock Unit award
shall be evidenced by an Award Agreement that shall specify the Period(s) of
Restriction, the number of Shares of Restricted Stock or the number of
Restricted Stock Units or Deferred Stock Units granted, and such other
provisions as the Committee shall determine.
 
8.3    Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock, Restricted Stock Units or
Deferred Stock Units awarded pursuant to this Plan as it may deem advisable
including, without limitation, a requirement that Participants pay a stipulated
purchase price for each Share of Restricted Stock or each Restricted Stock Unit
or Deferred Stock Unit, restrictions based upon the achievement of specific
performance goals, as provided for in Article 12, time-based restrictions on
vesting following the attainment of the performance goals, time-based
restrictions, and/or restrictions under applicable laws or under the
requirements of any stock exchange or market upon which such Shares are listed
or traded, or holding requirements or sale restrictions placed on the Shares by
the Company upon vesting of such Restricted Stock, Restricted Stock Units or
Deferred Stock Units. To the extent deemed appropriate by the Committee, the
Company may retain the certificates representing Shares of Restricted Stock in
the Company’s possession until such time as all conditions and/or restrictions
applicable to such Shares have been satisfied or lapse. Except as otherwise
provided in this Article 8, Shares of Restricted Stock covered by each
Restricted Stock Award shall become freely transferable by the Participant after
all conditions and restrictions applicable to such Shares have been satisfied or
lapse (including satisfaction of any applicable tax withholding obligations),
and Restricted Stock Units and Deferred Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion, shall determine.
 
8.4    Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.3, each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion:


The sale or transfer of Shares of stock represented by this certificate, whether
voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Mentor Graphics Corporation 2010
Omnibus Incentive Plan, and in the associated Award Agreement. A copy of the
Plan and such Award Agreement may be obtained from Mentor Graphics Corporation.
 
8.5    Voting Rights. Unless otherwise determined by the Committee and set forth
in a Participant’s Award Agreement, to the extent permitted or required by law,
as determined by the Committee, Participants holding Shares of Restricted Stock
awarded hereunder shall have the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. A Participant shall
have no voting rights with respect to any Restricted Stock Units or Deferred
Stock Units awarded hereunder until Shares are issued.
 
Article 9. Performance Units/Performance Shares
 
9.1    Award of Performance Units/Performance Shares. Subject to the terms and
provisions of this Plan, the Committee, at any time and from time to time, may
award Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.
 
9.2    Value of Performance Units/Performance Shares. Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant. Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the Grant Date. The Committee shall, in its sole
discretion, set performance goals, as provided for in Article 12. The extent to
which the performance goals are met will determine the value and/or number of
Performance Units/Performance Shares that will be paid out to the Participant.
 
9.3    Earning of Performance Units/Performance Shares. Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/Performance Shares shall be entitled to receive payout on the
value and number of Performance Units/Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.
 





--------------------------------------------------------------------------------




9.4    Form and Timing of Payment of Performance Units/Performance Shares.
Payment of earned Performance Units/Performance Shares shall be as determined by
the Committee and as evidenced in the Award Agreement. Subject to the terms of
this Plan, the Committee, in its sole discretion, may pay earned Performance
Units/Performance Shares in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Units/Performance Shares
at the close of the applicable Performance Period, or as soon as practicable
after the end of the Performance Period. Any Shares may be granted subject to
any restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.
 
Article 10. Cash-Based Awards and Other Stock-Based Awards
 
10.1    Grant of Cash-Based Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Participants in such amounts and upon such terms as the Committee may
determine.
 
10.2    Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash of amounts based on the value of Shares and may
include, without limitation, Awards designed to comply with or take advantage of
the applicable local laws of jurisdictions other than the United States.
 
10.3    Value of Cash-Based Awards or Other Stock-Based Awards. Each Cash-Based
Award shall specify a payment amount or payment range as determined by the
Committee. Each Other Stock-Based Award shall be expressed in terms of Shares or
units based on Shares, as determined by the Committee. The Committee may, in its
sole discretion, establish performance goals, as provided for in Article 12. If
the Committee exercises its discretion to establish performance goals, the
number and/or value of Other Stock-Based Awards and/or the amount of the
Cash-Based Awards that will be paid out to the Participant will depend on the
extent to which the performance goals are met.
 
10.4    Payment of Cash-Based Awards or Other Stock-Based Awards. Payment, if
any, with respect to a Cash-Based Award or an Other Stock-Based Award shall be
made in accordance with the terms of the Award, in cash or Shares as the
Committee determines.
 
Article 11. Transferability of Awards and Shares


11.1    Transferability of Awards. Except as provided in Section 11.2, during a
Participant’s lifetime, his or her Awards shall be exercisable only by the
Participant. Awards shall not be transferable other than by will or the laws of
descent and distribution or, subject to the consent of the Committee, pursuant
to a domestic relation order entered into by a court of competent jurisdiction.
No Awards shall be subject, in whole or in part, to attachment, execution or
levy of any kind. Any purported transfer in violation of this Section 11.1 shall
be null and void. The Committee may establish such procedures as it deems
appropriate for a Participant to designate a beneficiary to whom any amounts
payable or Shares deliverable in the event of, or following, the Participant’s
death may be provided.
 
11.2    Committee Action. Except as provided in Section 6.7(i), the Committee
may, in its discretion, determine that notwithstanding Section 11.1, any or all
Awards shall be transferable to and exercisable by such transferees, and subject
to such terms and conditions, as the Committee may deem appropriate; provided,
however, no Award may be transferred for value without stockholder approval.
 
11.3    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired by a Participant under the Plan as it may
deem advisable, including, without limitation, minimum holding period
requirements, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed or traded, or under any blue sky or state securities laws applicable to
such Shares.


Article 12. Performance Measures


12.1    Performance Measures. The performance goals upon which the payment or
vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:
 
(a)    revenue;
(b)    bookings;
(c)    gross profit or margin;
(d)    operating income or margin;
(e)    exit rate operating income margin (derived by annualizing the cost of
sales and operating expense structure
in place at fiscal year-end compared to the actual revenues generated in that
fiscal year);
(f)    earnings before or after taxes, interest, depreciation, and/or
amortization;





--------------------------------------------------------------------------------




(g)    net earnings or net income (before or after taxes);
(h)    earnings per share;
(i)    share price (including, but not limited to, growth measures and total
stockholder return);
(j)    operating expenses (including cost reductions);
(k)    return measures (including return on assets, capital, invested capital,
equity, sales, or revenue);
(l)    cash flow (including operating cash flow, free cash flow, cash flow
return on equity, and cash flow return
on investment);
(m)    asset turnover (including days sales outstanding);
(n)    reduction in leverage;
(o)    market share;
(p)    working capital; and
(q)    economic value added or EVA® (net operating profit after tax minus the
sum of capital multiplied by the
cost of capital).
 
        Any of the above Performance Measure(s), or any combination thereof, may
be used to measure the performance of the Company, Subsidiary, and/or Affiliate
as a whole or any business unit of the Company, Subsidiary, and/or Affiliate, as
the Committee may deem appropriate. Performance Measures may be compared to
(i) the performance of a group of comparator companies, (ii) a published or
special index that the Committee, in its sole discretion, deems appropriate,
and/or (iii) other benchmarks approved by the Committee. The Committee also has
the authority to provide for accelerated vesting of any Award based on the
achievement of performance goals.
 
12.2    Evaluation of Performance. The Committee may provide in any such Award
that any evaluation of performance may include or exclude any of the following
events or income or expense items that occur during a Performance Period:
(a) asset write-downs, (b) litigation or claim judgments or settlements, (c) the
effect of changes in tax laws, accounting principles, or other laws or
provisions affecting reported results, (d) any reorganization and restructuring
programs, executive termination costs or other special charges,
(e) extraordinary items as defined by generally accepted accounting principles
or any successor there to, (f) acquisitions or divestitures, including asset
sales, (g) the positive or negative impact of foreign exchange movements,
(h) stock-based compensation expense, (i) in-process research and development
expenses, (j) intangible asset amortization, (k) integration and other one-time
expenditures or other adjustments related to acquisitions, (l) acquisition
costs, (m) merger costs, including severance, lease and other facility costs of
the acquired company, (n) gains or losses associated with either the repurchase
or potential settlement of any or all of the Company’s outstanding debt or
convertible debt instruments issued by the Company from time to time, and
(o) the positive or negative impacts associated with the implementation of
International Financial Reporting Standards (“IFRS”). To the extent such
inclusions or exclusions affect Awards to Covered Employees that are intended to
qualify as Performance-Based Compensation, they shall be prescribed in a form
that meets the requirements of Code Section 162(m) for deductibility.
 
12.3    Adjustment of Performance-Based Compensation. Subject to Section 12.4,
Awards that are intended to qualify as Performance-Based Compensation may not be
adjusted upward. The Committee shall retain the discretion to adjust such Awards
downward, either on a formula or discretionary basis or any combination, as the
Committee determines.
 
12.4    Committee Discretion. In the event that applicable tax or securities
laws or regulations or court or regulatory decisions change to permit Committee
discretion to alter the governing Performance Measures without obtaining
stockholder approval of such changes, the Committee shall have sole discretion
to make such changes without obtaining stockholder approval. In addition, in the
event that the Committee determines that it is advisable to grant Awards that
shall not qualify as Performance-Based Compensation, the Committee may make such
grants without satisfying the requirements of Code Section 162(m) and base
vesting on Performance Measures other than those set forth in Section 12.1.
 
Article 13. Dividend Equivalents
 
Any Participant selected by the Committee may be granted dividend equivalents
based on the dividends declared on Shares that are subject to any Award, to be
credited as of dividend payment dates, during the period between the date the
Award is granted and the date the Award is exercised, vests, or expires, as
determined by the Committee. Such dividend equivalents shall be converted to
cash or additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Committee. Notwithstanding the
foregoing, the Committee may not grant dividend equivalents based on the
dividends declared on Shares that are subject to a NQSO, ISO, or SAR Award, and
if any Award for which dividend equivalents have been granted has its vesting
dependent upon the achievement of one or more Performance Measures, then the
dividend equivalents shall accrue and only be paid to the extent the Award
becomes vested.







--------------------------------------------------------------------------------




Article 14. Beneficiary Designation


Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid to or exercised by the
Participant’s executor, administrator, or legal representative.


Article 15. Rights of Participants
 
15.1    Employment. Nothing in this Plan or an Award Agreement shall
(a) interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries, to terminate any Participant’s employment or service on
the Board or to the Company, its Affiliates, and/or its Subsidiaries at any time
or for any reason not prohibited by law, or (b) confer upon any Participant any
right to continue his employment or service as a Non-employee Director for any
specified period of time. Neither an Award nor any benefits arising under this
Plan shall constitute an employment contract with the Company or any Affiliate
or Subsidiary and, accordingly, subject to Articles 3 and 17, this Plan and the
benefits hereunder may be terminated at any time in the sole and exclusive
discretion of the Committee without giving rise to any liability on the part of
the Company, its Affiliates, and/or its Subsidiaries.
 
15.2    Participation. No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.


15.3    Rights as a Stockholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.


Article 16. Change of Control
 
16.1    Change of Control of the Company. Notwithstanding any other provision of
this Plan to the contrary, the provisions of this Article 16 shall apply in the
event of a Change of Control, unless otherwise determined by the Committee in
connection with the grant of an Award as reflected in the applicable Award
Agreement.
 
(a)    Outstanding Options and SARs exchanged for Replacement Awards. Upon a
Change of Control, if an award meeting the requirements of Section 16.2 (a
“Replacement Award”) is provided to a Participant to replace the Participant’s
then outstanding Options or Stock Appreciation Rights (the “Replaced Award”),
then the Replaced Award shall be deemed cancelled and shall have no further
force or effect and the Company shall have no further obligation with respect to
the Replaced Award.
 
(b)    Outstanding Options and SARs not exchanged for Replacement Awards. Upon a
Change of Control, to the extent a Participant’s then-outstanding Options and
Stock Appreciation Rights are not exchanged for Replacement Awards as provided
for in paragraph (a) above, then such Options and Stock Appreciation Rights may
become fully vested and exercisable if approved by the Committee or provided for
in the Award Agreement.
 
(c)    Service-Based Outstanding Awards other than Options and SARs. Upon a
Change of Control, all then-outstanding Awards, other than Options and SARs,
that are not vested and as to which vesting depends solely on the satisfaction
of a service obligation by a Participant to the Company, Subsidiary, or
Affiliate may vest in full and be free of restrictions related to the vesting or
transferability of such Awards if approved by the Committee or provided for in
the Award Agreement.
 
(d)    Other Awards. Upon a Change of Control, the treatment of then-outstanding
Awards not subject to subparagraphs (a), (b) or (c) above shall be determined by
the terms and conditions set forth in the applicable Award Agreement.
 
(e)    Committee discretion regarding treatment of Awards not exchanged for
Replacement Awards. Except to the extent that a Replacement Award is provided to
the Participant, the Committee may, in its sole discretion, (i) determine that
any or all outstanding Awards granted under the Plan, whether or not
exercisable, will be canceled and terminated and that in connection with such
cancellation and termination the holder of such Award may receive for each Share
subject to such Awards a cash payment (or the delivery of shares of stock, other
securities or a combination of cash, stock and securities equivalent to such
cash payment) equal to the difference, if any, between the consideration
received by stockholders of the Company in respect of a Share in connection with
such transaction and the purchase price per Share, if any, under the Award
multiplied by the number of Shares subject to such Award; provided that if such
product is zero or less or to the extent that the Award is not then exercisable,
the Awards will be canceled and terminated without payment therefore or
(ii) provide that the period to exercise Options or Stock Appreciation Rights
granted under the Plan shall be extended (but not beyond the expiration date of
such Option or Stock Appreciation Right).
 





--------------------------------------------------------------------------------




16.2    Replacement Awards. An award shall qualify as a Replacement Award if:
(i) it has a value in the aggregate at least equal to the value of the Replaced
Award as determined by the Committee in its sole discretion; (ii) it relates to
publicly traded equity securities of the Company or its successor in the Change
of Control or of another entity that is affiliated with the Company or of its
successor following the Change of Control; and (iii) its other terms and
conditions are in the aggregate not less favorable to the Participant than the
terms and conditions of the Replaced Award (including the provisions that would
apply in the event of a subsequent Change of Control). Without limiting the
generality of the foregoing, the Replacement Award may take the form of a
continuation of the Replaced Award if the requirements of the preceding sentence
are satisfied. The determination of whether the conditions of this Section 16.2
are satisfied shall be made by the Committee, as constituted immediately before
the Change of Control, in its sole discretion.
 
Article 17. Amendment and Termination
 
17.1    Amendment and Termination of the Plan and Award Agreements.
 
(a)    Subject to subparagraphs (b) and (c) of this Section 17.1 and
Section 17.3 of the Plan, the Board may at any time terminate the Plan or an
outstanding Award Agreement and the Committee may, at any time and from time to
time, amend the Plan or an outstanding Award Agreement.
 
(b)    Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of an
outstanding Award may not be amended to reduce the Option Price of outstanding
Options or to reduce the Grant Price of outstanding SARs or cancel outstanding
Options or SARs in exchange for cash, other awards or options or SARs with an
Option Price or Grant Price, as applicable, that is less than the Option Price
of the cancelled Options or the Grant Price of the cancelled SARs without
stockholder approval.
 
(c)    Notwithstanding the foregoing, no amendment of this Plan shall be made
without stockholder approval if stockholder approval is required pursuant to
rules promulgated by any stock exchange or quotation system on which Shares are
listed or quoted or by applicable U.S. state corporate laws or regulations,
applicable U.S. federal laws or regulations or the applicable laws of any
foreign country or jurisdiction where Awards are, or will be, granted under the
Plan.
 
17.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. Subject to Section 12.3, the Committee may make adjustments
in the terms and conditions of, and the criteria included in, Awards in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4.4 hereof) affecting the Company or the
financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent unintended dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan. The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under this
Plan. By accepting an Award under this Plan, a Participant agrees to any
adjustment to the Award made pursuant to this Section 17.2 without further
consideration or action.
 
17.3    Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary, other than Sections 17.2, 17.4, or 20.14, no termination
or amendment of this Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under this Plan, without the written
consent of the Participant holding such Award.
 
17.4    Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Committee may amend the Plan or an Award Agreement, to
take effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of conforming the Plan or an Award Agreement to any present or future
law relating to plans of this or similar nature, and to the administrative
regulations and rulings. By accepting an Award under this Plan, a Participant
agrees to any amendment made pursuant to this Section 17.4 to any Award granted
under the Plan without further consideration or action.


Article 18. Withholding
 
18.1    Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.
 
18.2    Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
and Restricted Stock Units, or upon the achievement of performance goals related
to Performance Shares, or any other taxable event arising as a result of an
Award (collectively and individually referred to as a “Share Payment”),
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
from a Share Payment the number of Shares having a Fair Market Value on the date
the withholding is to be determined equal to the minimum statutory withholding
requirement but in no event shall such withholding exceed the minimum statutory
withholding





--------------------------------------------------------------------------------




requirement. All such elections shall be irrevocable, made in writing, and
signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.


Article 19. Successors


All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
Article 20. General Provisions
 
20.1    Forfeiture Events.
 
(a)    The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of employment for cause, termination of the
Participant’s provision of services to the Company, Affiliate, or Subsidiary,
violation of material Company, Affiliate, or Subsidiary policies, breach of
non-competition, confidentiality, or other restrictive covenants that may apply
to the Participant, or other conduct by the Participant that is detrimental to
the business or reputation of the Company, any Affiliate, or Subsidiary.
 
(b)    The Committee may specify in an Award Agreement that, if any of the
Company’s financial statements are required to be restated resulting from
errors, omissions, or fraud, the Company may recover all or a portion of any
Award granted or paid to a Participant with respect to any fiscal year of the
Company the financial results of which are negatively affected by such
restatement. Unless otherwise specified in the Award Agreement, the amount to be
recovered from the Participant shall be the amount by which the Award exceeded
the amount that would have been payable to the Participant had the financial
statements been initially filed as restated, or any greater or lesser amount
(including, but not limited to, the entire Award) that the Committee shall
determine. In no event shall the amount to be recovered by the Company be less
than the amount required to be repaid or recovered as a matter of law (including
but not limited to amounts that are required to be recovered or forfeited under
Section 304 of the Sarbanes-Oxley Act of 2002). The Committee shall determine
whether the Company shall effect any such recovery: (i) by seeking repayment
from the Participant, (ii) by reducing (subject to applicable law and the terms
and conditions of the applicable plan, program or arrangement) the amount that
would otherwise be payable to the Participant under any compensatory plan,
program, or arrangement maintained by the Company, an Affiliate, or any
Subsidiary, (iii) by withholding payment of future increases in compensation
(including the payment of any discretionary bonus amount) or grants of
compensatory awards that would otherwise have been made in accordance with the
company’s otherwise applicable compensation practices, or (iv) by any
combination of the foregoing.
 
20.2    Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
 
20.3    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
 
20.4    Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.
 
20.5    Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required. The Company, in its discretion, may postpone the
granting and exercising of Awards, the issuance or delivery of Shares under any
Award or any other action permitted under the Plan to permit the Company, with
reasonable diligence, to complete such national securities exchange listing or
registration or qualification of such Shares or other required action under any
federal or state law, rule, or regulation and may require any Participant to
make such representations and furnish such information as it may consider
appropriate in connection with the issuance or delivery of Shares in compliance
with applicable laws, rules, and regulations. The Company shall not be obligated
by virtue of any provision of the Plan to recognize the exercise of any Award or
to otherwise sell or issue Shares in violation of any such laws, rules, or
regulations, and any postponement of the exercise or settlement of any Award
under this provision shall not extend the term of such Awards. Neither the
Company nor its directors or officers shall have any obligation or liability to
a Participant with respect to any Award (or Shares issuable thereunder) that
shall lapse because of such postponement.
 
20.6    Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:





--------------------------------------------------------------------------------




 
(a)    obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
 
(b)    completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.
 
20.7    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares, shall relieve the Company of any liability in respect of the
failure to issue or sell such Shares as to which such requisite authority shall
not have been obtained.
 
20.8    Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.
 
20.9    Participants Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company, its Affiliates, and/or its Subsidiaries
operate or have Employees, Non-employee Directors or Third Party Service
Providers, the Committee, in its sole discretion, shall have the power and
authority to:
 
(a)    determine which Affiliates and Subsidiaries shall be covered by this
Plan;
 
(b)    determine which Employees, Non-employee Directors or Third Party Service
Providers outside the United States are eligible to participate in this Plan;
 
(c)    modify the terms and conditions of any Award granted to Employees,
Non-employee Directors or Third Party Service Providers outside the United
States to comply with applicable foreign laws;
 
(d)    establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable, and any
such subplans and modifications to Plan terms and procedures established under
this Section 20.9 by the Committee shall be attached to this Plan document as
appendices; and
 
(e)    take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.


        Notwithstanding the above, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate applicable law.
 
20.10     Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.
 
20.11     Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, its Subsidiaries, or its
Affiliates may make to aid them in meeting their obligations under this Plan.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company or any Affiliate or
Subsidiary under this Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company or the Subsidiary or Affiliate, as the
case may be. All payments to be made hereunder shall be paid from the general
funds of the Company, or the Subsidiary or Affiliate, as the case may be and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts except as expressly set forth in this
Plan.
 
20.12     No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to this Plan or any Award. The Committee shall determine
whether cash, Awards, or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.
 
20.13     Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s or Affiliate’s retirement plans (both qualified
and nonqualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.





--------------------------------------------------------------------------------




 
20.14     Deferred Compensation.
 
(a)    The Committee may grant Awards under the Plan that provide for the
deferral of compensation within the meaning of Code Section 409A. It is intended
that such Awards comply with the requirements of Code Section 409A so that
amounts deferred thereunder are not includible in income and are not subject to
an additional tax of twenty percent (20%) at the time the deferred amounts are
no longer subject to a substantial risk of forfeiture.
 
(b)    Notwithstanding any provision of the Plan or Award Agreement to the
contrary, if one or more of the payments or benefits to be received by a
Participant pursuant to an Award would constitute deferred compensation subject
to Code Section 409A and would cause the Participant to incur any penalty tax or
interest under Code Section 409A or any regulations or Treasury guidance
promulgated thereunder, the Committee may reform the Plan and Award Agreement to
comply with the requirements of Code Section 409A and to the extent practicable
maintain the original intent of the Plan and Award Agreement. By accepting an
Award under this Plan, a Participant agrees to any amendments to the Award made
pursuant to this Section 20.14(b) without further consideration or action.
 
20.15    Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.
 
20.16     No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or (ii) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action which such entity
deems to be necessary or appropriate.
 
20.17     Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of Oregon, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Plan to the substantive law of another jurisdiction. Unless otherwise provided
in the Award Agreement, recipients of an Award under this Plan are deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts of
Oregon to resolve any and all issues that may arise out of or relate to this
Plan or any related Award Agreement.
 
20.18     Delivery and Execution of Electronic Documents. To the extent
permitted by applicable law, the Company may (i) deliver by email or other
electronic means (including posting on a web site maintained by the Company or
by a third party under contract with the Company) all documents relating to the
Plan or any Award thereunder (including without limitation, prospectuses) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements) and
(ii) permit Participants to electronically execute applicable Plan documents
(including, but not limited to, Award Agreements) in a manner prescribed by the
Committee.
 
20.19     No Representations or Warranties Regarding Tax Effect. Notwithstanding
any provision of the Plan to the contrary, the Company, its Affiliates and
Subsidiaries, the Board and the Committee neither represent nor warrant the tax
treatment under any federal, state, local or foreign laws and regulations
thereunder (individually and collectively referred to as the “Tax Laws”) of any
Award granted or any amounts paid to any Participant under the Plan including,
but not limited to, when and to what extent such Awards or amounts may be
subject to tax, penalties and interest under the Tax Laws.





